 

 

 

Case 7:20-mj-00753 Document 1 Filed on,03/18/20 in TXSD Page 1 of 2

AO 91 (Rev. 11/11) Criminal Complaint

_ UNITED STATES DISTRICT COURT
forthe ~ oe | MAR 18 2020

Southern District of Texas

‘Uyited States bistiot Gout
Southom isnt of ‘gourt

David J. Bradley, Clerk

 

 

 

 

 

United States of America ) .
V. )
"Hugo Cristobal Garza-Ornelas (1984/MX) CaseNo. A'- 77)- 0) °7§3 “AA
J ;
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of __ March 17, 2020 in the county of Hidalgo in the
___ Southern, District of Texas , the defendant(s) violated: ,
Cade Section Offense Description
21 USC § 841 Possession of a Controlled Substance with Intent to Distribute /
. Approximately 41.42 Kilograms of Cocaine, a Schedule II Controlled
Substance.
21 USC § 846

Conspiracy to Possess with Intent to Distribute a Controlled Substance /
Approximately 41.42 Kilograms of Cocaine, a Schedule II Controlled -
Substance.

- This criminal complaint is based on these facts:

See Attachment “A"

#@ Continued on the attached sheet.

 

pyres Mus AE (hfe ff
A Sak 0 a Jorge Rodriguez, HS! Task Force Officer

‘Printed name and title

Sworn to before me and signed in my presence. .
Date: - 03/18/2020 K 2 7 ain fz é ———

Judge's signature LZ
City and state: McAllen, Texas . U.S. Magistrate Judge Peter E. Ormsby

Printed name and title

 
Case 7:20-mj-00753 Document 1 Filed’on 03/18/20 in TXSD Page 2 of 2

Attachment “A”

I, Jorge Rodriguez, am a Task Force Officer of the United States Homeland Security Investigations » |
(HSD and have knowledge of the following facts. The facts related in this attachment do not reflect

the totality of information known to me or other agents/officers, merely the amount needed to -

establish probable cause. I do not rely upon facts not set forth herein in reaching my conclusion
that a complaint should be issued, nor do I request that this Court rely upon any facts not set forth
herein in reviewing this attachment i in support of the complaint.

1.

-were narcotics hidden in the residence.

On March 17, 2020, as part of an ongoing investigation Homeland Security Investigations in
McAllen, Texas, (HSI McAllen) observed a suspected load vehicle and initiated surveillance.
During surveillance HSI Task Force Officers noticed the suspect load vehicle being abandoned
by the driver in McAllen, Texas. The driver then proceeded to run from the vehicle and fled
on foot. HSI Task Force Officers detained Hugo Cristobal Garza Ornelas (herein known as
Garza) as he was fleeing from the vehicle.

During a consent search of the vehicle, a McAllen Police Department Canine Unit conducted
a free air inspection which resulted in a positive alert for the odor of controlled substance(s)
emanating from the vehicle.

HSI Task Force Officers with the assistance of Customs and Border Protection Officers at the
Hidalgo Port of Entry conducted a non-intrusive X-Ray inspection and discovered anomalies
in the rear floor of the vehicle.

A physical search of the vehicle revealed a total of 12 packages concealed within the floor of
the vehicle. The 12 packages weighed approximately 14.68 kilograms on a calibrated scale.

Task Force Officers field tested the substance inside the packages, with a presumptive positive

result for the properties and characteristics of cocaine.

HSI Special Agents and a Task Force Officers conducted a consent search at the residence of

Garza located at 1301 Shasta Ave in McAllen, Texas.

During a consent search of the residence, a. McAllen Police Department Canine Unit
conducted a free air inspection which resulted in a positive alert for the odor of controlled
substance(s) emanating from a dresser in the residence.

A physical search of the dresser revealed a total of 22 packages concealed in a false wall. The
packages weighed approximately 26.74 kilograms of cocaine. The substance inside the -
packages with a presumptive positive result for the properties and characteristics of cocaine.

HSI Task Force Officers interviewed Garza who admitted to picking up the suspected load .
vehicle with the intentions of extracting the narcotics. Garza also admitted to knowing there

+
